DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This is a non-final rejection in response to the amendments and arguments filed 04/25/2022. Claims 1-20 are currently pending with claims 1-3, 6, 9 and 13-20.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/25/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see the response, filed 04/25/2022, with respect to objections to 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of 11/23/2021 have been withdrawn in light of amendments to the claims. 
Applicant's arguments filed 04/25/2022, with respect to the art rejections and design choice rejections, have been fully considered but they are not persuasive.
Examiner agrees that claim 13 as amended would not be taught by the prior art Wood alone. However, in response to arguments on page 8-10 of the response, examiner disagrees that Wood teaches the porous material being disposed in an intermediate portion but instead teaches the porous section (Wood Fig. 2: 62) also mostly toward a leading edge portion (58). Furthermore, examiner contends that applicant has not shown unexpected results by only showing performance of applicant’s own invention. According to MPEP 2144.05, “the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range,” in this case, while performance of the claimed invention is shown, no such performance is provided for the range taught by the prior art Wood. Thus upon preponderance of the evidence it seems applicant has not shown to have achieved unexpected results. In response to further arguments, the prior art Wood also focuses on noise attenuation (Wood paragraph [0036] for instance) and not just cooling features. Lastly, examiner disagrees that the prior art Wood teaches away from the claimed invention as the prior art teaching of heat transfer “does not criticize, discredit, or otherwise discourage the solution claimed” (MPEP 2145). The prior arts Ho and Jones were cited in the last rejection to teach certain aspects of the claimed invention, and not for aspects as argued, both being analogous to the claimed invention.
It should be noted that the following rejection is not only based on the prior Wood but on a different combination of references as necessitated by applicants’ amendments. 

Drawings
Figure 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "… a non-porous section formed of solid material that extends through the aerofoil from the high pressure surface to the low pressure surface …" in line 7-8.  It is unclear what is meant by the phrase “extends through” in reference to a solid material and it seems the limitation should read: --a non-porous section formed of solid material that extends 
Claims 14-20 are indefinite based on their dependency on claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-16 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 6,139,259 to Ho et al. (Ho).
In Reference to Claim 13
Ho discloses an aircraft engine (Fig. 1: 10 and col 1, ll 4-13) comprising 
a fan (18), 
a duct (32) and 
an outlet guide vane (38), the outlet guide vane disposed in the duct downstream of the fan (18) and comprising 
an aerofoil (of 38) having 
a leading edge (Fig. 5: 42 for instance, with 36 being representative of 38, see col 3, ll 46-48) and 
a trailing edge (44), 
wherein at least part of the leading edge of the aerofoil is porous to provide a porous section (col 5, ll 6-10: area covered by cross channels 54 and for reducing differential pressure) to reduce noise generated by the aircraft engine (abstract), 
wherein the porous section (area of 54) is formed of a rigid, porous material (material of 36) that extends through the aerofoil from a high pressure surface to a low pressure surface of the aerofoil (50 and 52, see also col 5, ll 6-10) adjacent the leading edge (42),
the porous section adjoining a non-porous section (right portion of 36) formed of solid material that extends through the aerofoil from the high pressure surface to the low pressure surface adjacent an intermediate portion of the aerofoil (col 4, ll 42-47).
In Reference to Claim 14
Ho discloses the aircraft engine of claim 13, wherein the porous section has a total chordal extent of from 5% to 25% of an overall chord of the outlet guide vane (Fig. 5 col 4, ll 60-63: the portion 54 covers a front quarter, the limitation interpreted as having a length not physical disposition on the vane, and thus overlaps the claimed range).
In Reference to Claim 15
Ho discloses the aircraft engine of claim 13, wherein the porous section starts proximate a front of the leading edge (Fig. 5: such as left point of 42) and extends chordwise backwards (towards 44).
In Reference to Claim 16
Ho discloses the aircraft engine of claim 13, wherein the porous section is positioned only in a radially outer part of the leading edge (col 4, ll 60-63 and 5, ll 11-16: such as near tip and at leading edge). 
In Reference to Claim 18
Ho discloses the aircraft engine of claim 13, wherein the porous section is in an outer half of a radial extent of the aerofoil (col 4, ll 60-63 and 5, ll 11-16: such as near tip of blade).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-8, and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,139,259 to Ho et al. (Ho) in view of US Patent 3,779,338 to Hayden et al. (Hayden) and in view of US Patent Application Publication 2009/0317238 to Wood et al. (Wood).
In Reference to Claim 1
Ho discloses an outlet guide vane (Fig. 1: 38 for instance) for an aircraft engine (Fig. 1: 10 and col 1, ll 1-13), comprising 
an aerofoil (of 38) having 
a leading edge (Fig. 5: 42 for instance, with 36 being representative of 38, see col 3, ll 46-48) and 
a trailing edge (44 for instance),
wherein at least part of the leading edge of the outlet guide vane is porous to provide a porous section (col 5, ll 6-10: area covered by cross channels 54 and for reducing differential pressure),
wherein the porous section extends over a total chordal extent of between 5% and 25% of an overall chord of the outlet guide vane (Fig. 5 col 4, ll 60-63: the portion 54 covers a front quarter, the limitation interpreted as having a length not physical disposition on the blade, and thus overlaps the claimed range), and 
wherein the porous section starts proximate a front of the leading edge (Fig. 5: such as left point of 42) and extends chordwise backwards (towards 44) to a solid, non-porous section of the aerofoil (of 36), and 
wherein the porous section (area of 54) is formed of a rigid, porous material (material of 36) which extend through the aerofoil from a high pressure surface to a low pressure surface of the aerofoil (50 and 52, see also col 5, ll 6-10).
Ho does not teach the porous material “… defining a network of channels ....”
Hayden is related to a porous section (Fig. 1: left portion for instance) for an airfoil for aircraft engines (col 1, ll 4-15: jet engines for instance), as the claims invention, and teaches where the porous section is formed of a rigid, porous material that control pressures flowing over the airfoil (col 2, ll 6-10, 19-22, 23-29 and 33-37 and similar to the control of flow as in the claimed invention and in the prior art Ho).
Wood is related a porous material (Fig. 2: 62 for instance) for absorbing or control noise generation in aircraft engines (paragraph [0035]-[0036]), as the claimed invention, and teaches the porous material defining a network of channels (paragraph [0035]: last four sentences).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Ho wherein the porous section is formed of a porous material, as taught by Hayden, and the porous material defines a network of channel, as further taught by Wood, so as to form the porous section of a material, as a matter of simple substitution, to predictably reduce pressure fluctuations (Hayden: col 2, ll 33-37) and to facilitate further noise absorption by using a porous material that defines a network of channels (Wood: last four sentences of paragraph [0035]) over just using a series of holes as in Ho. 
In Reference to Claim 4
Ho, as modified by Hayden and Wood, discloses an outlet guide vane according to claim 1, wherein the porous section is positioned only in a radially outer part of the leading edge (Ho col 4, ll 60-63 and col 5, ll 11-16: such as leading edge section and toward rip of blade). 
In Reference to Claim 5
Ho, as modified by Hayden and Wood, discloses an outlet guide vane according to claim 1, wherein the porous section may be disposed on a portion of the outlet guide vane (Ho col 4, ll 60-63 and col 5, ll 11-16: such as leading edge section and toward rip of blade). 
Ho, as modified by Hayden and Wood, does not explicitly teach the specific disposition “… wherein 10-30% of a radial extent of the leading edge is porous ...”
Regarding the claimed limitations “… wherein 10-30% of a radial extent of the leading edge is porous ...”: it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (as taught by Ho), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho wherein 10-30% of a radial extent of the leading edge is porous because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.
In Reference to Claim 6
Ho, as modified by Hayden and Wood, discloses an outlet guide vane according to claim 1, wherein the porous material comprises a porous ceramic or a metal foam (Wood paragraph [0035]: carbon foam or metal foam as further taught) that extends through the aerofoil from the high pressure surface to the low pressure surface (Hayden: col 2, ll 25-29: as further taught) to impart structural rigidity to the aerofoil adjacent the leading edge (predictably as being formed of a rigid porous material). 
In Reference to Claim 7
Ho, as modified by Hayden and Wood, discloses an outlet guide vane according to claim 1, wherein the porous section is in an outer half of the outlet guide vane’s radial extent (col 4, ll 60-63 and 5, ll 11-16: such as near tip of blade)
In Reference to Claim 8
Ho, as modified by Hayden and Wood, discloses an outlet guide vane according to claim 1, wherein the porous section is 5-20% of a total chordal extent of the outlet guide vane in a front third of the outlet guide vane (Ho col 4, ll 60-63 and col 5, ll 11-16: such as a quarter of chord and overlapping claimed range). 
In Reference to Claim 10
Ho, as modified by Hayden and Wood, discloses a turbofan engine (Ho Fig. 1: 10, see also col 1, ll 4-13) comprising the outlet guide vane (Ho: 38) according to claim 1.
In Reference to Claim 11
Ho, as modified by Hayden and Wood, discloses a method of reducing outlet guide vane noise (Ho: col 4, ll 12-18) an aircraft engine (Ho Fig. 1: 10) by providing the aircraft engine with at least one outlet guide vane (Ho: 38) of claim 1.
In Reference to Claim 12
Ho, as modified by Hayden and Wood, discloses an outlet guide vane according to claim 1, wherein the porous section begins at the front of the leading edge (Hayden Fig. 1: as further taught).

Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,139,259 to Ho et al. (Ho) in view of US Patent 3,779,338 to Hayden et al. (Hayden) and in view of US Patent Application Publication 2009/0317238 to Wood et al. (Wood) as applied to claim 2 above, and further in view of US Patent 7,334,998 to Jones et al. (Jones).
In Reference to Claim 2
Ho, as modified by Hayden and Wood, discloses the outlet guide vane according to claim 1, wherein porosity of the porous material may be varied to facilitate absorption of different acoustic wavelength (Wood paragraph [0044] for instance as further taught). 
Ho, as modified by Hayden and Wood,  does not explicitly teach “… wherein the porous material comprises an inner layer and an outer layer, wherein the outer layer has a first porosity range, and wherein the inner layer has a second porosity range higher than the first porosity range ….”
Jones is related to a porous section with a porous material (Fig. 3: 200, 230) to an outlet guide vane (Fig. 3: 160), as the claimed invention, and teaches the porous material comprises an inner layer (230 for instance) and outer layer (200 for instance), wherein the outer layer has a first porosity range (Fig. 3: 200, having smaller pore size), and wherein the inner layer has a second porosity range (Fig. 3: 230, having larger pore size) higher than first porosity range (200, having smaller pore size for instance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Ho wherein the porous material comprises an inner layer and an outer layer, wherein the outer layer has a first porosity range, and wherein the inner layer has a second porosity range higher than the first porosity range as taught by Jones, so as to configure the layers to reduce noise over range of noise frequencies (Jones: col 2, 46-53), which is also noted by Wood (Wood: end of paragraph [0044]).
In Reference to Claim 9
Ho, as modified by Hayden and Wood, discloses an outlet guide vane according to claim 1, except explicitly, “… wherein the porous material of the porous section has a porosity of from 5% to 60% ...”
Jones is related to a porous section with a porous material (Fig. 3: 200, 230) to an outlet guide vane (Fig. 3: 160), as the claimed invention, and teaches wherein the porous material (200 for instance) has a porosity of from 5% to 60% (col 4, ll 11-17: 25-35% which is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Ho wherein the porous material of the porous section has a porosity of from 5% to 60%, as taught by Jones, so as to tailor the noise attenuating features of the porous material yet consider aerodynamic performance of the airfoil of Ho by varying the porosity (Jones col 4, ll 11-17).

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,139,259 to Ho et al. (Ho) in view of US Patent 3,779,338 to Hayden et al. (Hayden) and in view of US Patent 7,334,998 to Jones et al. (Jones).
In Reference to Claim 17
Ho discloses the aircraft engine of claim 13, wherein porosity may be varied to facilitate different noise attenuation (col 5, ll 17-21: such as varying size).
Ho does not explicitly teach “… wherein the leading edge of the aerofoil comprises an inner layer and an outer layer, and wherein the outer layer has a lower porosity than the inner layer ...”
Hayden is related to a porous section (Fig. 1: left portion for instance) for an airfoil for aircraft engines (col 1, ll 4-15: jet engines for instance), as the claims invention, and teaches where the porous section is formed of a porous material that control pressures flowing over the airfoil (col 2, ll 6-10, 19-22, 23-29 and 33-37 and similar to the control of flow as in the claimed invention and in the prior art Ho).
Jones is related to a porous section (Fig. 3: 200, 230) to an outlet guide vane (Fig. 3: 160), as the claimed invention, and teaches the porous section comprising an inner layer (230) and outer layer (200), and wherein the outer layer has a lower porosity (Fig. 3: 200, having smaller pore size) than the inner layer (Fig. 3: 230, having larger pore size).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Ho wherein the porous section is formed of a porous material, as taught by Hayden, and wherein the leading edge of the aerofoil comprises an inner and an outer porous layer and having different porosity as taught by Jones, so as to form the porous section of a material, as a matter of simple substitution, to predictably reduce pressure fluctuations (Hayden: col 2, ll 33-37) and so as to configure the layers to reduce noise over range of noise frequencies (Jones: col 2, 46-53).
In Reference to Claim 19
Ho discloses the aircraft engine of claim 13, except, “… wherein the porous material has a porosity of from 5% to 60% …”
Hayden is related to a porous section (Fig. 1: left portion for instance) for an airfoil for aircraft engines (col 1, ll 4-15: jet engines for instance), as the claims invention, and teaches where the porous section is formed of a porous material that control pressures flowing over the airfoil (col 2, ll 6-10, 19-22, 23-29 and 33-37 and similar to the control of flow as in the claimed invention and in the prior art Ho).
Jones is related to a porous section with a porous material (Fig. 3: 200, 230) to an outlet guide vane (Fig. 3: 160), as the claimed invention, and teaches wherein the porous material (200 for instance) has a porosity of from 5% to 60% (col 4, ll 11-17: 25-35% which is within the claimed range).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide in the system of Ho wherein the porous section is formed of a porous material, as taught by Hayden, and wherein the porous material of the porous section has a porosity of from 5% to 60%, as taught by Jones, so as to form the porous section of a material, as a matter of simple substitution, to predictably reduce pressure fluctuations (Hayden: col 2, ll 33-37) and so as to tailor the noise attenuating features of the porous material yet consider aerodynamic performance of the airfoil of Ho by varying the porosity (Jones col 4, ll 11-17).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 6,139,259 to Ho et al. (Ho) in view of Optimization of Ranges.
In Reference to Claim 20
Ho discloses the aircraft engine of claim 13, wherein the porous material extends toward the leading edge of an overall chordal length of the aerofoil as measured beginning from an outermost tip of the leading edge of the aerofoil (Fig. 1, col 4, ll 48-52: such as toward leading edge) but does not explicitly disclose “… no more than a maximum of 20% ...”
Regarding the claimed limitations “… no more than a maximum of 20% ...”: it has been held that “[W]here the general conditions of a claim are disclosed in the prior art (as taught by Ho), it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho wherein the porous material extends no more than a maximum of 20% of an overall chordal length of the aerofoil because such a modification would have been considered a mere design optimization which fails to patentably distinguish over the prior art.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The instant invention is deemed to be directed to an unobvious improvement over the prior art. The improvement comprises at least one intermediate layer between the outer layer and the inner layer with a third porosity range between that of the range of the outer and inner layers and provide a transition between the outer layer to the inner layer for providing noise absorbing for the vane.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show porous sections on turbine vanes and blades, porous sections through impeller blades and porous tips of blades.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516. The examiner can normally be reached Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745